Citation Nr: 0503204	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-10 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1997 for the grant of service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
schizoaffective disorder and assigned a 70 percent evaluation 
effective September 2, 1997.  In July 2002, the evaluation 
was increased to 100 percent effective September 2, 1997.  
The veteran disagreed with the assigned effective date for 
the grant of service connection and subsequently perfected 
this appeal.  

A hearing before the undersigned sitting at the RO was held 
in May 2003.  A transcript of that hearing is associated with 
the claims folder.  

In October 2003, the Board remanded this case for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  In August 1978, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disability.  The veteran did not 
appeal this decision within one year of being notified.  

3.  An informal claim to reopen entitlement to service 
connection for a psychiatric disability was received at the 
RO on September 2, 1997.  There is no pending claim to reopen 
service connection for a psychiatric disability subsequent to 
the final August 1978 rating decision and prior to September 
2, 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 2, 
1997 for the grant of service connection for schizoaffective 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the May 2003 travel board hearing, the undersigned 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was also advised 
of the type of evidence that would be helpful to his claim.  

By letter dated in December 2003, the RO notified the veteran 
of the enactment of the VCAA.  The veteran was advised of the 
evidence needed to substantiate his claim for an earlier 
effective date and of his and VA's respective obligations 
with regard to obtaining evidence.  The veteran was also 
given an opportunity to submit evidence relevant to his 
appeal and was advised to send additional evidence and 
information to the RO.  The Board acknowledges that this 
letter was returned to sender, but information in the claims 
folder indicates that it was resent in January 2004.  

The July 2002 statement of the case (SOC) and the August 2004 
supplemental statement of the case (SSOC) collectively 
notified the veteran of the laws and regulations pertinent to 
his claim.  The July 2002 SOC specifically set forth the 
regulations regarding VA's duty to assist and regarding the 
assignment of effective dates.  These documents also advised 
the veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.

Pursuant to the October 2003 Board remand, the RO obtained 
records from the Social Security Administration (SSA).  The 
claims folder contains various private and VA medical 
records.  A report of contact dated in May 2004 indicates 
that the veteran called and has no more evidence to submit.  
A July 2004 statement from the veteran's attorney also 
indicates that the veteran does not have any medical records 
other than those already submitted.  

The Board acknowledges that the veteran has not been provided 
a VA examination in connection with his claim for an earlier 
effective date.  Due to the nature of the claim, however, 
there is no reasonable possibility that a current examination 
would aid the veteran in substantiating entitlement to an 
earlier effective date and therefore, further examination is 
not required.  See 38 C.F.R. §§ 3.159(d), 3.400 (2004).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran contends that he is entitled to an effective date 
earlier than September 2, 1997 for the grant of service 
connection for schizoaffective disorder.  The veteran 
reported psychiatric problems since service and he contends 
that VA was aware of this because his parents tried to get 
assistance from VA.  The veteran and his attorney have 
essentially argued that the veteran is entitled to service 
connection and disability income all the way back to the date 
of his first hospitalization in December 1966, and that a 
total evaluation should be awarded from the date he was 
determined disabled by the SSA.  

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2004).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2004).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2004).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  

In February 1967, more than one year after discharge from 
service, the RO received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, requesting in 
pertinent part, service connection for a "nerve condition".  
In May 1967, the RO denied service connection for 
psychoneurosis, depressive reaction and schizoid personality.  
The veteran was notified of this decision by letter dated in 
May 1967.  The veteran did not appeal this decision and it is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1967) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).

In May 1968, the RO received a congressional inquiry on 
behalf of the veteran, which it construed as a claim to 
reopen.  In August 1968, the RO confirmed the denial of 
service connection for a psychiatric disability.  The veteran 
was notified of this decision by letter dated in September 
1968.  The veteran did not appeal this decision and it is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968).  

In July 1978, the veteran submitted a VA Form 21-526 seeking 
service connection for "nerves."  In August 1978, the RO 
denied the veteran's claim on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of this decision by letter dated in 
August 1978.  The veteran did not appeal this decision and it 
is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  

In May 1979, the RO received a statement from the veteran 
wherein he indicated that he remembered filing for service 
connection and remembered going to the VA hospital in 
Cleveland for an examination.  He could not remember how long 
ago or what happened.  He requested that the RO inform him as 
to what happened and could he reopen his claim.  By letter 
dated in June 1979, the RO advised the veteran regarding the 
history of his claims and informed him that in August 1978, 
the denial of service-connection for his psychiatric 
disability was continued because there was no evidence to 
show that he was treated in service or that a psychosis 
manifested itself within two years after the date of his 
discharge.  

In April 1997, the veteran submitted a VA Form 21-526 seeking 
service connection for post-traumatic stress disorder (PTSD).  
In July 1997, the RO denied service connection for PTSD.

On September 2, 1997, the RO received a statement from the 
veteran wherein he referenced the denial of service 
connection for PTSD and indicated that he may have been 
claiming the wrong illness.  He further stated that he was 
diagnosed with schizophrenia in January 1967.  The RO 
construed this statement as a claim to reopen service 
connection for a psychiatric disability.  In July 2001, the 
RO granted service connection for schizoaffective disorder 
effective from September 2, 1997.  

At the May 2003 hearing, the veteran's attorney argued that 
because the veteran's claim for service connection was 
reopened based on the submission of new and material evidence 
that it reopens the claim back to the date when it was first 
brought to VA's attention that the veteran was having 
psychiatric problems associated with his military service.  
He indicated that it is an irrational argument for the 
Government to try and say the finally denied claims are 
sacrosanct because of the passage of time.  He further argued 
that a finding of service connection really throws out the 
prior decisions.  

The Board acknowledges the arguments proffered on behalf of 
the veteran; however, VA rating decisions that are not timely 
appealed are considered final and binding in the absence of a 
showing of clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2004).  On 
review, there is no indication of any pending CUE claims and 
at the May 2003 hearing, the veteran's attorney stated that 
he was not really inclined to claim CUE.  

Thus, in order to establish entitlement to an earlier 
effective date, the evidence must show that there is a 
pending claim to reopen service connection for a psychiatric 
disability subsequent to the final August 1978 rating 
decision and prior to September 2, 1997.  Accordingly, the 
Board will review the relevant communications submitted by 
the veteran during this time period.  

The Board does not construe the May 1979 statement from the 
veteran as an informal pending claim to reopen.  Although the 
veteran asked if he could reopen his claim he does not 
specifically identify which claim (increased rating for 
residuals of a jaw fracture or service connection for a 
psychiatric disability).  The Board construes this statement 
as a request for information regarding the status of his 
claims and how to reopen.  The RO responded to this request, 
explaining prior decisions and why the veteran's claim for 
service connection had been denied.  The veteran did not 
respond with any additional evidence to reopen his claim for 
service connection.  

The Board also does not construe the veteran's May 1997 VA 
Form 21-526 as a claim to reopen service connection for a 
psychiatric disability.  On review, the veteran specifically 
claimed service connection for PTSD.  He did not indicate 
intent to reopen a claim for service connection for any other 
psychiatric disability.  Further, a claim for PTSD is 
considered a separate and distinct claim and is governed by 
38 C.F.R. § 3.304(f) (2004).  

In June 1997, the veteran submitted a statement in support of 
claim wherein he indicated that his problems started in May 
of 1964.  This statement appears to be a response to a PTSD 
stressor development letter and in no way indicates intent to 
reopen a claim for service connection for a psychiatric 
disability.  

In summary, the veteran's claim to reopen service connection 
for a psychiatric disability was finally denied in August 
1978.  For the reasons explained above, the Board concludes 
that a claim to reopen service connection for a psychiatric 
disability was received at the RO on September 2, 1997, and 
that there were no pending claims to reopen prior to that 
date.  

The Board acknowledges that the veteran was found disabled by 
SSA effective January 1988 and that the record contains 
evidence of severe disability prior to September 2, 1997.  
Applying the relevant regulations, however, the effective 
date for service connection can be no earlier than the date 
of the claim to reopen.  See 38 C.F.R. § 3.400 (2004).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to September 2, 1997 for service 
connection for schizoaffective disorder.  

As the preponderance of the evidence is against the claim for 
an effective date prior to September 2, 1997 for the grant of 
service connection for schizoaffective disorder, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Entitlement to an effective date earlier than September 2, 
1997 for the grant of service connection for schizoaffective 
disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


